Citation Nr: 0319588	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  98-05 537A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.	Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for partial paralysis of the face 
with blurred vision, speech alteration, and enlargement 
of the nose and right eye due to surgery performed in 
September 1986.  

2.	Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for impotence due to medication 
prescribed for hypertension.  

3.	Entitlement to an increased rating for degenerative 
joint disease of the knees, bilaterally, currently 
evaluated as 10 percent disabling.  

4.	Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine, currently evaluated as 40 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel


REMAND

On April 16, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.	Ask the veteran to identify all VA and non-VA 
health care providers that have treated him 
for hypertension, impotence, and disabilities 
of the lumbar spine and knees, to include 
arthritis, since September 1991 and for a 
disorder characterized by partial paralysis of 
the face with blurred vision, speech 
alteration and enlargement of the nose and 
right eye since July 1981.  Obtain records 
from each health care provider he identifies.
2.	The record indicates that the veteran's knee 
and/or lumbar spine disabilities were treated 
by Dr. John D. McKenzie, D.C., 4930 W. 
Glendale Avenue, Glendale, Arizona 85301;and 
Dr. Young, 3302 West Thomas, Phoenix, Arizona 
85017 from September 1991.  Make arrangements 
to obtain complete clinical records, both 
inpatient and outpatient, to include X-rays 
and imaging studies.
3.	Following completion of 1 and 2 above, make 
arrangements with the appropriate VA medical 
facility for the veteran to be afforded the 
following examinations: urologic, orthopedic, 
and neurological to clarify the nature, time 
of onset, and etiology of impotence or any 
disorder characterized by partial paralysis of 
the face with blurred vision, speech 
alteration and enlargement of the nose and 
right eye, if found, and the nature and extent 
of the veteran's left and right knee and 
lumbar spine disorders.  The claims file and 
treatment records must be made available to, 
and be reviewed by, the examiners in 
connection with the examinations, and they 
should so indicate in their reports. The 
examiners should perform any tests or studies 
deemed necessary for an accurate assessment, 
including X-ray examination and range of 
motion studies expressed in degrees.
a.	The veteran should be examined by an 
urologist to clarify the nature, time of 
onset, and etiology of impotence, if 
found. All necessary studies and/or tests 
should be conducted, to include nocturnal 
penile tumulent studies.  The urologist 
is requested to review all pertinent 
medical treatment and examination records 
in the veteran's claims file, and after a 
thorough clinical examination, offer an 
opinion as to: whether the veteran 
suffers from impotence; and whether it is 
at least as likely as not (50 percent or 
more probability) that such impotence is 
etiologically related to medication 
prescribed by VA for the veteran's 
hypertension.  If the examiner determines 
that the cause of veteran's impotence was 
his hypertension medication, then the 
examiner should offer opinions as to 
fault on VA's part or whether the 
evidence shows an event not reasonably 
foreseeable possibly caused the veteran's 
impotence.  The regulations require a 
showing not only that the VA treatment in 
question resulted in additional 
disability but also that the proximate 
cause of the additional disability was 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on VA's part in 
furnishing the medical or surgical 
treatment, or that the proximate cause of 
additional disability was an event which 
was not reasonably foreseeable.  
Additional disability may be viewed as 
occurring "as a result of" the VA 
treatment only if a physician exercising 
the degree of skill and care ordinarily 
required of the medical profession 
reasonably should have diagnosed the 
condition and rendered treatment that 
probably would have avoided the resulting 
disability.  Compensation is not paid for 
the continuance or natural progress of 
diseases or injuries for which the 
treatment was authorized.  The additional 
disability must actually result from VA 
medical treatment, and not be merely 
coincidental therewith.  In the absence 
of evidence satisfying this causation 
requirement, the mere fact that 
aggravation occurred will not suffice to 
make the additional disability 
compensable.  The examiner should clearly 
outline the rationale for any opinion 
expressed.
b.	The veteran should be examined by an 
orthopedist to determine the nature and 
extent of the veteran's lumbar spine and 
left and right knee disabilities.  If 
range of motion studies demonstrate any 
limitation of motion, the examiner should 
discuss whether the limitation might be 
objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory 
evidence of painful motion.  The examiner 
should specify any anatomical damage, and 
describe any functional loss, including 
the inability to perform normal working 
movements with normal excursion, 
strength, speed, coordination, and 
endurance.  The examiner should specify 
any functional loss due to pain or 
weakness, if possible measured in degrees 
of limitation of motion, and document all 
objective evidence of those symptoms.  In 
addition, the examiner should provide an 
opinion as to the degree of any 
functional loss likely to result from a 
flare-up of symptoms or on extended use.  
The examiner should document, to the 
extent possible, the frequency and 
duration of exacerbations of symptoms 
and, if possible, the examiner should 
differentiate the symptomatology 
attributable to a work-related injury to 
the veteran's back in February 1994 and 
to a left knee injury sustained as a 
result of a December 1988 motor vehicle 
accident.  With regard to veteran's 
degenerative disc disease of the lumbar 
spine, the examiner should discuss a 
total duration of any incapacitating 
episodes (a number of days) in the past 
12 months, as well as comment on any 
related chronic orthopedic or 
neurological manifestations.  An 
incapacitating episode is defined as a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
Chronic orthopedic and neurological 
manifestations are defined as orthopedic 
and neurological signs and symptoms 
resulting from intervertebral disc 
syndrome that are present constantly, or 
nearly so.  The examiner should clearly 
outline the rationale for any opinion 
expressed.
c.	The veteran should be examined by a 
neurologist, who should indicate whether 
the veteran suffers from mild, moderate, 
moderately severe or severe incomplete 
paralysis or complete paralysis of the 
sciatic nerve due to degenerative disc 
disease of the lumbar spine.  Complete 
paralysis of sciatic nerve would be 
characterized by foot dangles and drops, 
no active movement possible of muscles 
below the knee, flexion of knee weakened 
or (very rarely) lost.  

d.	The neurologist should clarify the 
nature, time of onset, and etiology of 
any disorder found that is characterized 
by partial paralysis of face with blurred 
vision, speech alteration and enlargement 
of the nose and right eye since September 
1986.  All necessary studies and/or tests 
should be conducted for any disorder 
found.  The neurologist is requested to 
review all pertinent medical treatment 
and examination records in the veteran's 
claims file, and after a thorough 
clinical examination, offer an opinion as 
to: whether the veteran suffers from any 
additional disability characterized by 
partial paralysis of the face with 
blurred vision, speech alteration and 
enlargement of the nose and right eye; 
and whether it is at least as likely as 
not (50 percent or more probability) that 
such additional disability is 
etiologically related to surgery 
performed by VA on the veteran in 
September 1986.  If the examiner 
determines that the cause of the 
veteran's additional disability was the 
September 1986 VA surgery, then the 
examiner should offer opinions as to 
fault on VA's part or whether the 
evidence shows an event not reasonably 
foreseeable possibly caused the veteran's 
additional disability.  Additional 
disability may be viewed as occurring 
"as a result of" the VA treatment only 
if a physician exercising the degree of 
skill and care ordinarily required of the 
medical profession reasonably should have 
diagnosed the condition and rendered 
treatment that probably would have 
avoided the resulting disability.  
Compensation is not paid for the 
continuance or natural progress of 
diseases or injuries for which the 
treatment was authorized.  The 
regulations require a showing not only 
that the VA treatment in question 
resulted in additional disability but 
also that the proximate cause of the 
additional disability was carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on VA's part in furnishing the medical or 
surgical treatment, or that the proximate 
cause of additional disability was an 
event which was not reasonably 
foreseeable.  The additional disability 
must actually result from VA 
hospitalization or medical or surgical 
treatment, and not be merely coincidental 
therewith.  In the absence of evidence 
satisfying this causation requirement, 
the mere fact that aggravation occurred 
will not suffice to make the additional 
disability compensable.  The examiner 
should clearly outline the rationale for 
any opinion expressed.  
All pertinent clinical findings and the 
complete rationale should be provided for 
any opinion given.

4.	After the development requested above has been 
completed to the extent possible, the RO 
should again review the record.  If any 
benefit sought on appeal remains denied, the 
appellant and representative, if any, should 
be furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





